Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to Applicant’s communications filed on 3-23-2021. Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-12-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 21-40 recite a method for auditing data. The method involves forwarding query request to multiple service provider servers by a proxy server, where the proxy server determines a serial number based on the query request. An encrypted query result is received corresponding to the query request from each service provider server, where a copy of the encrypted query result is stored as a result to be audited in a blockchain that associated with each service provider server. An audit request is sent to service provider server, where the audit request comprises the serial number that corresponds to the query request. The result is obtained to be audited from the blockchain corresponding to the service provider 

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699